Citation Nr: 0631066	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  05-16 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  
  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1950 until March 
1954.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

In September 2006, for good cause shown, namely the veteran's 
age, his motion for advancement on the Board's docket was 
granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

Issues not on appeal

Originally, the veteran filed a claim seeking entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
in addition to the issues currently on appeal.  In a January 
2004 rating decision, the RO denied the veteran's claim.  The 
veteran did not disagree, and the RO's decision is now final.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The competent and probative medical evidence of record does 
not indicate that hearing loss or tinnitus is related to 
noise exposure in service.  




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.385 
(2006).  

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and for tinnitus, which he contends 
were incurred due to noise exposure in service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO, informed the veteran of VA's duty to 
assist him in the development of his claims in a letter dated 
October 1, 2003.   This letter advised the veteran of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in this letter that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.  The 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf  he must provide enough 
information about your records so that VA can request them 
from the person or agency that has them and provide a signed 
release for any privately held documents.  
 
Finally, the Board notes that the October 2003 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claims.  The letter further went on to describe how the 
veteran could effectively submit any such evidence to VA.  
These requests comply with the requirements of 38 C.F.R. § 
3.159 (b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on elements (2) and (3), current existence of a disability 
and relationship of such disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those two crucial elements.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required on him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
service medical records, service personnel records and VA 
treatment records.  The veteran has identified no additional 
information or evidence that should be obtained.
 
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  An audiology examination was provided 
in December 2003 with an addendum opinion obtained in 
February 2004 from an appropriately credentialed provider.  
The results of this examination will be discussed in greater 
detail below.   

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran did not elect to present 
personal testimony at a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.


Pertinent laws and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2006).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d) (2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those in-
service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in- service event and the current disability.

Analysis

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  Essentially, he 
contends that he has incurred these conditions due to noise 
exposure during combat conditions encountered during service 
in Korea during the Korean War.  

For the reasons and bases set out below, the Board has 
determined that the competent and probative evidence of 
record does not indicate that the veteran's hearing loss or 
tinnitus are etiologically related to his military service.  

A common discussion as to both issues will be presented.  In 
the interest of clarity, a Hickson analysis will be applied.  

Beginning with element (1), current disability, the veteran 
was referred for a VA audiology examination in December 2003.  

The audiometric examination showed the following puretone 
thresholds:

Hertz (Hz)	500	1000	2000	3000	4000	Avg.
Left		15	15	35	60	70         45
Right		10	15	25	50	60	38


Maryland CNC test showed speech discrimination of 88 percent 
in the right  ear and 86 percent in the left ear.  The 
examination report also included a diagnosis of tinnitus.  

Based upon the December 2003 examination results, element 
(1), current disability, is met as to hearing loss and 
tinnitus. 

Turning next to element (2), in-service incurrence of disease 
or injury, the Board will separate address the matter of 
disease and injury.

There is no evidence of tinnitus or hearing loss in service, 
and there is no evidence of hearing loss within the one year 
presumptive period after service.  It appears that 
These disabilities were initially diagnosed many decades 
after service.

With respect to in-service injury, the injury here alleged is 
exposure to acoustic trauma in Korea.  The veteran's service 
records indicate that his military occupational specialty was 
cook.  There are of record no awards or decorations 
indicative of combat status.  However, the veteran's service 
personnel records indicate that he was assigned to a 4.2 inch 
mortar company in Korea.  The veteran himself has stated that 
he was in combat in Korea, and has provided photographs of 
himself, not only acting as a cook but also in full field 
gear.  The Board has no reason to doubt the veteran's 
statements in light of his service personnel records.  
Since the nature of the veteran's service in an area of 
combat may have exposed him to high levels of noise, the 
Board finds that element (2) has been satisfied to that 
extent.  

The resolution of this appeal thus hinges upon element (3), 
nexus between in-service noise exposure and the diagnosed 
hearing loss and tinnitus.  Resolution of this issue requires 
competent medical evidence, which can be provided neither by 
the Board or by the veteran himself.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions] and Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

There is of record a December 2003 VA examiner's opinion 
concerning the etiology of the veteran's hearing loss, and an 
addendum opinion concerning the both hearing loss and 
tinnitus.  Both of these are against the veteran's claims.  

Specifically, the December 2003 VA examiner concluded that it 
was not as least as likely as not that the veteran's hearing 
loss was due to military noise exposure.  In reaching that 
conclusion, the examining audiologist noted that the veteran 
contended that he had been advised to wear a hearing aid in 
the 1960s.  According to the examiner, the technology needed 
to detect the manner and degree of hearing loss from which 
the veteran suffers was not available until the mid to late 
1970s.  For that reason, the examiner found the veteran's 
report of on-set of hearing loss in the 1960s to be lacking a 
certain amount of credibility.  [In this connection, the 
Board observes that the veteran has not presented any 
evidence of past diagnosis and treatment of hearing problems.  
The only diagnoses are contained in the December 2003 VA 
examination report.] 

The December 2003 VA examiner also noted considerable post-
service noise exposure, including hunting, using chainsaws, 
and working for a railroad.

Regarding hearing loss and tinnitus, the February 2004 
addendum opinion concluded that both conditions were not as 
least as likely as not related to the veteran's service due 
to the factors listed in the December 2003 opinion.  

There is not of record any competent medical evidence to the 
contrary.  
The veteran has been accorded ample opportunity to present 
evidence in favor of his claim; he has not done so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

Therefore, the only source of competent medical evidence 
weighs against the claim.  Of record are the veteran's lay 
statements to the effect that the his hearing loss and  
tinnitus was caused by service.  However, such lay statements 
are not competent medical nexus evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992);  see also Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995).    

With respect to the veteran's contentions that he experienced 
hearing loss and tinnitus continually after service, the 
Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  Here, however, there is no objective medical 
evidence of ear injury, or complaints of hearing loss or 
tinnitus in service, and no indication of complaints of 
hearing loss or tinnitus for a half century thereafter.  
Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

According to the veteran's August 2003 claim, he has not 
received treatment for hearing loss or tinnitus, and his 
diagnoses of such was not documented until the December 2003 
VA examination.  As such, there is no indication from the 
veteran's post-service medical records of ongoing complaints 
of tinnitus to establish nexus by continuity of 
symptomatology.  Continuity of symptomatology after service 
is therefore not demonstrated.  

As was noted in the law and regulations section above, combat 
status, alone, is not sufficient to establish a medical nexus 
to service.  See Libertine, supra.

Accordingly, element (3), medical nexus, is not met and the 
claims fail on that basis.  The benefits sought on appeal are 
therefore denied.  


ORDER

Entitlement to service connection of bilateral hearing loss 
is denied. 

Entitlement to service connection of tinnitus in denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


